Citation Nr: 1620903	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for residuals of a cold injury, to include bilateral hand numbness and sensitivity to cold.

3.  Entitlement to service connection for residuals of a right foot injury.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This appeal is before the Board of Veterans' Appeals (Board) from October 2008, July 2009, and November 2009 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In August 2013, the Board remanded the Veteran's appeal with instruction to conduct the necessary research to corroborate the PTSD stressor reported by the Veteran to have occurred in Maryland, to obtain recent treatment records, and to provide the Veteran with VA examinations of his physical disabilities.  Research for corroboration was undertaken, relevant treatment records were obtained, and the Veteran underwent VA examinations in November 2014.  The Board is therefore satisfied that the instructions in its remand of August 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A low back disability is not related to service and did not manifest within one year of separation.



2.  Current claimed symptoms of pain and discomfort in the extremities are not related to in-service frostnip symptoms.

3.  A right food disability is not related to service and did not manifest within one year of separation.

4.  No in-service event is related to the Veteran's current acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for residuals of a cold injury, to include bilateral hand numbness and sensitivity to cold, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2008, January 2009, and September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations for his mental health in August 2012 and for his back, foot, and cold injury in November 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back

The Veteran claims service connection for a low back disability.

Service treatment records do not reflect any symptoms of or treatment for any low back disabilities.  No lower back abnormality was noted at the Veteran's June 1975 separation examination, and in the accompanying report of medical history the Veteran denied having ever experienced recurrent back pain.

VA treatment records reflect that in February 2009, the Veteran reported chronic low back pain.  He stated that he suffered a back injury in service and had suffered low back pain since.  He said he did not report the back injury in service because things were busy in the demilitarized zone.  He was diagnosed with chronic low back pain.  In August 2009, he reported low back pain that began in service when he attempted to catch a box and pulled his back.  In November 2009, the Veteran reported that he first started having problems with his back jumping on and off the tall vehicles.  In February 2010, he reported that he recently fell on ice and was diagnosed with an acute lumbar strain.  An April 2010 MRI showed multilevel degenerative disease.  At a May 2010 neurosurgery consultation, the Veteran reported that he had suffered back pain for approximately 20 years, having worsened since 2008.  His neurosurgeon diagnosed chronic back pain, the exact etiology of which was unknown.  Electromyography studies showed peripheral neuropathy.  A November 2010 note diagnosed degenerative disc disease.  Intermittent treatment continued without reference to etiology.  After the Veteran fell onto a drum set, a March 2012 x-ray showed multilevel degenerative changes and scoliosis without displaced fracture or subluxation.  An October 2012 MRI showed spondylosis of the mid and lower spine without significant progression with respect to the April 2010 MRI.  In January 2013 he reported worsening back pain, and in February 2013 he was scheduled for injections which he underwent in July 2013.  The Veteran reported that the injections had no effect.

At his February 2013 hearing, the Veteran reported that he hurt his back in service sometime between 1973 and 1974.  He could not remember the exact time, but thinks it was in the fall.  He stated that he dropped heavy equipment while attempting to lift it with a fellow soldier.  He reported that he currently suffered from arthritis.

In March 2013 the Veteran submitted a disability benefits questionnaire completed by his VA treating physician.  He reported the fall he described at his hearing.  The physician diagnosed spondylosis, degenerative disc disease, and osteoarthritis, with symptoms of radiculopathy in the right lower extremity.  

In August 2014, based on a review of the Veteran's record, a VA examiner concluded that it would be mere speculation to determine the etiology of the Veteran's physical disabilities without an in-person examination.

The Veteran underwent a VA examination in November 2014.  He reported that in 1973 in service he was helping connect a 200 pound tow bar to a vehicle.  The tow bar fell on his buttocks and he experienced pain in his back.  He continued with the task without being seen by medical.  He completed his military career, including marching and running, without seeking care for his back.  After service he worked as a welder, a mechanic, and a truck driver, during which he was required at times to load and unload his trailer.  He reported continued back pain which became more severe in 2010.  The examiner diagnosed degenerative joint and disc disease of the lumbar spine with intermittent sciatica.  The examiner opined that the Veteran's low back disability was less likely than not related to the reported strain in service.  This opinion was based on the rationale that the Veteran reported no back trouble at his separation examination in June 1975, and his first documented complaint of back pain was not until February 2009.  His radiological examinations reflected degenerative changes that would be the expected natural progression of joint degeneration of a man of the Veteran's age who worked as a welder, mechanic, and truck driver since separation.

The Board finds that the evidence weighs against a finding that the Veteran's low back disability is related to service or manifested within one year of separation.  The opinion of the VA examiner is highly probative.  The examiner explained how an injury as described by the Veteran is not likely to cause degenerative changes manifesting decades later, as well as how such an injury should have had an effect on the remainder of the Veteran's service.  Additionally, the examiner noted how the Veteran's current degenerative changes are expected for a man of his age who was employed as he was in the intervening decades since separation.  Furthermore, there is no evidence in the record that the Veteran's current degenerative changes manifested to a compensable degree within one year of separation from service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's low back disability is related to service or manifested within one year of separation, and service connection must therefore be denied.

Cold Injury

The Veteran claims service connection for residuals of a cold injury.

Service treatment records do not reflect any symptoms of or treatment for any disability related to his hands or exposure to the cold.  No such abnormality was noted at the Veteran's June 1975 separation examination, nor was any reported in the accompanying report of medical history.

In a statement accompanying his January 2009 claim, the Veteran reported that he suffered frostbite in service due to exposure to freezing temperatures while working on equipment in Korea.  He included a statement from a fellow soldier, who reported that he served with the Veteran in South Korea from July 1974 through June 1975.

VA treatment records reflect that in February 2009 the Veteran reported that on a very cold night while serving in Korea his hands, feet, nose and ears got very, very cold and he experienced severe pain as they rewarmed.  Since that time, he has experienced pain every time those parts of his body get cold.  He did not realize that he still had this problem until he moved from Arizona to the colder weather in Colorado.  He was diagnosed with a probable frostbite injury.  He reported the problem again in August 2009.

In March 2013 the Veteran submitted a disability benefits questionnaire completed by his VA treating physician.  The physician diagnosed residuals of frostbite.

In August 2014, based on a review of the Veteran's record, a VA examiner concluded that it would be mere speculation to determine the etiology of the Veteran's physical disabilities without an in-person examination.

The Veteran underwent a VA examination in November 2014.  He reported multiple cold weather exposures while stationed in Korea.  He was provided cold weather boots and gloves, but at times could not wear either in order to perform his duties.  He denied ever having frostbite, blistered skin, or open sores.  He denied ever seeking medical care for cold weather exposure.  He stated that it was not uncommon to have a numb feeling in his ears, nose, fingers, and toes, but he denied the typical findings associated with frostbite.  Currently, he reported a burning sensation in his ears, nose, fingers, and toes after about 20 minutes of exposure to temperatures below 30 degrees.  He denied symptoms without exposure to the cold.  On physical examination, the examiner found no chronic skin changes and normal capillary refill of the ears, nose, fingers, and toes.  The examiner diagnosed a frostnip injury, but no frostbite.  The examiner opined that the Veteran's current symptoms were less likely than not related to any in-service exposure to cold weather.  This opinion was based on the rationale that the Veteran reported no skin or extremity complaints on separation, and that frostnip is not considered to be a chronic condition.  The examiner explained that although frostnip can occur multiple times, it is not considered to cause permanent tissue damage and one exposure does not make one more sensitive to subsequent exposures.  Finally, there was no evidence of chronic skin or nail changes, vascular changes, neurologic changes, or a frostbite condition.

The Board finds that the evidence weighs against a finding that the Veteran's current symptoms are related to the frostnip symptoms experienced in service.  The opinion of the VA examiner is highly probative.  The examiner explained how the Veteran's described in-service symptoms were not indicative of frostbite with permanent damage, because there were no blisters or open sores.  The examiner found no current evidence of chronic skin or nail changes, vascular changes, neurologic changes, or a frostbite condition.  The Board recognizes that the Veteran's VA treating physicians have diagnosed frostbite, but these diagnoses are not supported by any sort of rationale, and the examiner has given a convincing explanation as to why these diagnoses are not supported by the Veteran's symptoms.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current symptoms are related to the frostnip symptoms experienced in service, and service connection must therefore be denied.

Right Foot

The Veteran claims service connection for residuals of a right foot injury.

Service treatment records do not reflect any symptoms of or treatment for any foot disabilities.  No foot abnormality was noted at the Veteran's June 1975 separation examination, and in the accompanying report of medical history the Veteran denied having ever experienced foot trouble.  The separation examination noted only a linear scar on the Veteran's left forearm.

In March 2013 the Veteran submitted a disability benefits questionnaire completed by his VA treating physician.  He reported an in-service incident where he kicked trash and a nail punctured his foot.  He stated that he still has pain.  The physician diagnosed pain with pressure at the site of the scar.

In August 2014, based on a review of the Veteran's record, a VA examiner concluded that it would be mere speculation to determine the etiology of the Veteran's physical disabilities without an in-person examination.

The Veteran underwent a VA examination in November 2014.  He reported a 1974 in-service injury in which he used his boot to kick a pile of trash out of his way and sustained a puncture wound to the bottom of his right foot.  The nail punctured the bottom of the foot through the boot but did not exit through the top of the foot.  He reported being evaluated by medical, given a tetanus shot, and placed on a 10 day profile of no running or marching.  On examination, there was a mild response of pain to firm palpation of the mid arch of the right foot.  There was no area of abnormal firmness to suggest scar tissue or soft tissue abnormality.  There was no scar associated with the area of the reported injury.  The examiner noted a faint, nontender excoriated area on the dorsum of the right foot that the Veteran relates to chronic scratching due to itching.  X-rays showed scattered mild degenerative changes throughout the right mid and forefoot.  The examiner diagnosed mild degenerative changes of the right foot.  The examiner opined that the Veteran's current disability is less likely than not related to the reported in-service puncture wound.  This opinion was based on the rationale that the Veteran's separation examination was silent for a foot or skin condition, the Veteran was able to perform all duties including running and marching after his initial reported 10 day period of light duty, and the Veteran subsequently worked as a welder, mechanic, and truck driver without ever having lost time due to his foot or having presented for medical care.   The current degenerative changes would be the expected natural progression for a man of the Veteran's age who worked as stated.  Furthermore, there were no findings on examination to suggest a chronic condition related to a puncture wound, and there was no identifiable scar related to a puncture wound.

The Board finds that the evidence weighs against a finding that the Veteran's right foot disability is related to service or manifested within one year of separation.  The opinion of the VA examiner is highly probative.  The examiner explained how an injury as described by the Veteran is not likely to cause a disability like that which the Veteran currently suffers, as well as how such an injury should have had a documented effect on the remainder of the Veteran's service.  The lack of a scar and documentation in the Veteran's service treatment record in spite of his reported treatment weigh against the likelihood of the injury occurring as reported by the Veteran.  Furthermore, there is no evidence in the record that the Veteran's current degenerative changes manifested to a compensable degree within one year of separation from service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's right foot disability is related to service or manifested within one year of separation, and service connection must therefore be denied.





Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability, specifically PTSD.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual, M21-1MR, also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Service treatment records do not reflect any symptoms of or treatment for any mental health disability.  No psychiatric abnormality was noted at the Veteran's June 1975 separation examination, and in the accompanying report of medical history the Veteran denied having ever experienced nervous trouble of any sort.

In a statement accompanying his January 2009 claim, the Veteran reported suffering from PTSD due to activities in Korea.  He included a statement from a fellow soldier, who reported that he served with the Veteran in South Korea from July 1974 through June 1975.

In an April 2009 statement, the Veteran described several stressors.  He reported that, while in boot camp, a fellow soldier shot and killed a drill instructor.  The Veteran heard the shot and saw the instructor's remains.  Subsequently, while stationed in Maryland in October 1972, the Veteran's stereo was stolen.  The Criminal Investigation Division (CID) suspected that he had pawned his stereo.  In late October or early November 1972, the Veteran claims he was jumped, beaten, and robbed by eight black soldiers.  He went to CID, but did not trust the CID officer because he too was black.  The Veteran says that this was the beginning of his racial prejudice.  In June 1974, the Veteran was shipped to Korea.  He reported that he was present at a mortar attack that month where 9 soldiers were killed.  He reported that he and his fellow soldiers were repeatedly shot at by North Koreans while stationed there.  Since service, the Veteran reports he has had trouble with his anger and has self-isolated.

VA treatment records reflect that in February 2009 the Veteran reported PTSD symptoms.  Specifically, he reported road rage, sleep difficulties, nightmares, and the need to inspect the house.  He was diagnosed with probable PTSD and referred for counseling.  In April 2009 he was diagnosed with PTSD, based on symptoms and anger issues that began after military trauma experienced in Korea.

The Veteran submitted April 2009 statements from his friends and family.  His best friend reported that the Veteran changed while in Korea, no longer happy-go-lucky but angry and isolating.  His brother further reported that while stationed in Korea, the Veteran stopped communicating with his family.  When he returned, he was highly irritable and would not sit with his back to the door.  His brother noticed that he is uncomfortable around certain nationalities.  Likewise, his wife reported that as long as she has known him, he hated crowds, would only sit where he felt comfortable, and was often armed.  She reported that he had difficulty sleeping and suffered nightmares.  On one occasion he started "patrolling," convinced that their house was going to be attacked.  She reported that he becomes anxious when near a group of African American men.

VA treatment records reflect that at therapy in June 2009 the Veteran talked about his anger towards African American men that began when he was jumped and beaten by a group of 8-9 men when in service.  His PTSD diagnosis was continued.

In July 2009 VA issued a formal finding of a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  Specifically, VA found that the stressors the Veteran reported in Korea were unverifiable based on the information that he had supplied.  No mortar attacks or incidents in 1974 were reported in the unit history of his battalion.  Additionally, according to Department of Defense Casualty data, 175 American personnel were killed or injured during the period that the Veteran was stationed in Korea, but none of these deaths or injuries was the result of engagement with hostile forces.

VA treatment records indicate that the Veteran continued therapy through August 2009, and reported that with therapy and medication his anger was improving.  Treatment continued through November 2009, at which point the Veteran again reported his history of exposure to mortar fire and other trauma in Korea.  He continued therapy throughout 2010 and 2011.  He reported nightmares in which he was under attack by North Korean troops.  Records show that treatment as continued since this time with little change in the Veteran's status.

In February 2012, the Veteran submitted a detailed statement outlining the time he was attacked and mugged on his army base in Maryland.  He stated he was struck from behind on the temples, which dropped him.  When he got up, he went and met up with friends who told him to see a doctor and report it to CID.  

The Veteran underwent a VA mental health examination in August 2012.  Asked to identify his stressors, the Veteran described the mortar attack in Korea, but stated that he was not there at the time of the event.  He further stated that the military claimed that the incident was the result of friendly fire in order to cover up what was happening in Korea.  The examiner diagnosed intermittent explosive disorder, anxiety disorder, and alcohol dependence in sustained full remission.  The examiner opined that intermittent explosive disorder is less likely than not secondary to the Veteran's military service and that anxiety disorder is at least as likely as not secondary to events during service.  No rationales were given.

A February 2013 letter from the Veteran's VA treating physician notes his diagnosis of PTSD based on his in-service stressors as reported in Maryland and Korea.  

In August 2014, VA issued a formal finding of a lack of information required to corroborate the Veteran's Maryland stressor.  Requests for records of the Veteran's reported assault were submitted to the Army Crime Records Center and the JSRRC, neither of which found any record of a reported assault as described by the Veteran.

The Veteran has supplied a February 2015 statement from a fellow soldier.  He reported that while he and the Veteran were spending the night with a broken-down tank, they heard gunfire, though it was not directed at them.

The Board finds that the evidence weighs against a finding of an in-service event related to the Veteran's current acquired psychiatric disability.  Despite conducting extensive research, VA was unable to obtain corroborating evidence of either the casualties described in Korea or the claimed assault in Maryland.  The Board finds this lack of corroboration more credible than the Veteran's statements, both because contemporary documentation of these events should exist and because the Veteran's statements have been inconsistent and vague.  As to the incidents in Korea, the Veteran initially described experiencing a mortar attack with heavy casualties, but at his August 2012 VA examination he reported that he did not witness the attack firsthand.  Similarly, on some occasions he described bullets whizzing by as he experienced enemy fire, but the February 2015 statement from his fellow soldier indicated that no gunfire was directed at them.  As to the Maryland assault, at first the Veteran stated that he did not pursue an investigation with CID, but later insisted that he pursued the investigation but the assailants were never caught.  If the Veteran had reported the Maryland assault to CID, records of any such assault should have been created.  Furthermore, the Veteran described being knocked unconscious and directed by his friends to seek medical attention, but no such treatment is reflected in his service treatment records.  Due to these inconsistencies together with the lack of expected corroboration, the Board does not find the Veteran's accounts to be credible.  The Board recognizes that both the Veteran's treating psychiatrist and the VA examiner agree that his PTSD is related to in-service events as he has reported them.  These opinions, however, are based entirely upon finding the Veteran's accounts of in-service incidents credible, which the Board does not.  For these reasons, the Board finds that the evidence weighs against a finding of an in-service event related to the Veteran's current acquired psychiatric disability, and service connection must therefore be denied.



ORDER

Service connection for a chronic low back disability is denied.

Service connection for residuals of a cold injury, to include bilateral hand numbness and sensitivity to cold, is denied.

Service connection for residuals of a right foot injury is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


